

Exhibit 10.2


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
OF THIS NOTE OR OF THE COMMON STOCK ISSUABLE UPON THE CONVERSION HEREOF MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.
 


 
DRAW DOWN CONVERTIBLE PROMISSORY NOTE
 
HDS International Corp.
 
$500,000                                                                                                                         August
18, 2011
 
For value received, HDS International Corp., a Nevada corporation (the “Maker”),
promises to pay to Wiremu, Inc., (the “Holder”) the principal sum of five
hundred thousand dollars ($500,000), together with interest as set forth herein.
This draw down convertible promissory note (the “Note”) is subject to the
following terms and conditions:
 
1.           Purpose of Note.  This Note evidences, and is given in
consideration of, a loan in the principal amount of five hundred thousand US
dollars ($500,000), pursuant to the terms more fully described herein. Unless
extended or renewed, this draw down credit facility shall be payable in full on
the Maturity Date (defined below).
 
2.           Advances. Maker hereby requests, and Payee hereby agrees, that
Payee make such amounts available to Maker in immediately available funds as
follows (each an “Advance”): (a) $100,000 shall be advanced by Payee to Maker on
or before August 18, 2011; (b) $150,000 shall be advanced by Payee to Maker on
or before August 26, 2011; and (c) $250,000 shall be advanced by Payee to Maker
on or before September 2, 2011, pursuant to wire instructions provided to Payee
by Maker.
 
3.           Terms of Advances. The Advances shall be used for working capital
purposes or other general corporate purposes as determined by the Company.
 
4.           Maturity; Payment due upon Maturity. Unless converted into shares
of common stock as provided in Section 6, this Note shall automatically mature
and become due and payable on the February 19, 2013 (the “Maturity Date”).
 
5.           Interest.  Simple interest shall accrue on the outstanding
principal balance hereof, up to and including the maximum amount available under
this Note, at an annual rate of 3%.  Notwithstanding anything to the contrary
herein, the liability of Maker for payment of interest under this Note shall not
exceed the maximum amount permitted by law, and if any payment by Maker includes
interest in excess of such maximum amount, Payee shall apply such excess to the
reduction of principal or, if none is due, such excess shall be refunded to
Maker. Interest shall be computed on the basis of a 360-day year.
 
6.           Repayment.
 
(a)           Prepayment. The Maker shall have the right to prepay the principal
due and any accrued interest under this Note, in whole or in party, and at any
time at its sole discretion, upon 5 days written notice to the Holder.
 

 
1

--------------------------------------------------------------------------------

 

(b)           Conversion. The Maker shall have the right, but not the
obligation, at any time, to convert all or any portion of the outstanding
principal amount and accrued interest under the Note into fully paid and
non-assessable shares of Maker’s common stock at the Conversion Price, as
defined below.
 
The “Conversion Price” shall be equal to $0.25 per share of common stock.
 
7.           Payment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Maker. Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to principal.
 
8.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties.  Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Maker. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Maker.  Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.
 
9.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Nevada, excluding that body of law
relating to conflict of laws.
 
10.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or mailed by registered or certified mail, postage
prepaid, or delivered by facsimile transmission, to the Maker at the address or
facsimile number set forth herein or to the Holder at its address or facsimile
number set forth in the records of the Maker.  Any party hereto may by notice so
given change its address for future notice hereunder.  Notice shall conclusively
be deemed to have been given when personally delivered or when deposited in the
mail in the manner set forth above and shall be deemed to have been received
when delivered or, if notice is given by facsimile transmission, when delivered
with confirmation of receipt.
 
11.           Amendments and Waivers. No provision of this Note may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Maker and the Holder, or in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
12           Stockholders, Officers and Directors Not Liable. In no event shall
any stockholder, officer or director of the Maker be liable for any amounts due
or payable pursuant to this Note.
 
13.           Successors and Assigns.  All agreements of the Maker in this Note
shall bind its successors and permitted assigns.  This Note shall inure to the
benefit of the Holder and its permitted successors and assigns. The Maker shall
not delegate any of its obligations hereunder without the prior written consent
of Holder.
 
14.           Loss of Note. Upon receipt by the Maker of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Note or any Note
exchanged for it, and indemnity reasonably satisfactory to the Maker (in case of
loss, theft or destruction) or surrender and cancellation of such Note (in the
case of mutilation), the Maker will make and deliver in lieu of such Note a new
Note of like tenor, at the Maker’s expense.
 


[REST OF PAGE DELIBERATELY LEFT BLANK]

 
2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO DRAW DOWN CONVERTIBLE NOTE DATED AUGUST 18, 2011]


 
IN WITNESS WHEREOF, the Maker has executed this Note as of the day and year
first above written.
 


HDS INTERNATIONAL CORP.
 




TASSOS D. RECACHINAS
By:           Tassos D. Recachinas
Its:           President and CEO


 


 
WIREMU, INC.
 




EVELYN QUINTERO
By:
Its:


 


 


 


 


 


 

 
3

--------------------------------------------------------------------------------

 
